Order, Supreme Court, New York County (Paul Wooten, J.), entered October 2, 2012, which, insofar as appealed from as limited by the briefs, granted defendant Abbylara Service, Corp.’s (Abbylara) motion to transfer venue from New York County to Suffolk County for consolidation with another action pending there, and denied as premature plaintiffs motion for partial summary judgment on his Labor Law § 240 (1) claim as against defendants Abbylara and Irwin Cohen without prejudice and with leave to renew in Suffolk County, unanimously affirmed, without costs.
Plaintiffs cross motion for partial summary judgment was properly denied as premature in light of the incomplete state of discovery, including the lack of any depositions (see Wilson v Yemen Realty Corp., 74 AD3d 544 [1st Dept 2010]; McGlynn v Palace Co., 262 AD2d 116 [1st Dept 1999]).
In this action alleging violations of the Labor Law resulting in personal injuries sustained by plaintiff while he was performing construction work at a house located in Suffolk County, plaintiffs contention that the motion court improperly granted a transfer of venue to Suffolk County and consolidation with a case pending there is unavailing. The Suffolk County action was commenced prior to this one, both actions arose from the same accident and plaintiff fails to demonstrate any prejudice to the parties or inconvenience to material witnesses {see Velasquez v C.F.T., Inc., 240 AD2d 178 [1st Dept 1997]). Concur—Mazzarelli, J.P, Sweeny, Freedman and Gische, JJ.